Citation Nr: 1456130	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  08-29 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for pseudofolliculitis barbae (PFB). 

2.  Entitlement to service connection for a heart disorder manifested by chest pain and/or clogged arteries. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for hyperpigmentation of the skin of the face and neck.

5.  Entitlement to service connection for hyperpigmentation of the skin of the lower extremities.

6.  Entitlement to service connection for a right knee disorder. 

7.  Entitlement to service connection for back pain. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1980 to December 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

On his November 2005 claim form the Veteran claimed service connection for hyperpigmentation of the skin.  He did not specify where on his body he had such hyperpigmentation.  The record indicates that he has had hyperpigmentation of the face/neck and of the lower extremities.  The Board has divided the Veteran's hyperpigmentation claim into two separate issues in order to adjudicate the two areas of hyperpigmentation separately.

At a June 2010 videoconference hearing, the Veteran and his then attorney elected to present testimony only on an issue not currently in appellate status before the Board, the issue of entitlement to service connection for PFB.  Accordingly, the duties imposed by the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010) are not applicable to the appeals currently in appellate status.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that the VBMS folder contains VA outpatient treatment records dated subsequent to the most recent, October 2012, supplemental statement of the case.  Regardless, these records are duplicative of the VA treatment records of record prior to the October 2012 supplemental statement of the case.  Furthermore, in November 2014, the Veteran's representative submitted a waiver of RO review by the agency of original jurisdiction.  Accordingly, remand for RO review of additional VA treatment records is not indicated.   

In a November 18, 2014 statement the Veteran's representative waived RO review of an "August 16, 2012 VA examination."  The Board notes that this actually refers to VA examination addenda that were printed out on August 16, 2012, and which were previously considered by the RO in its October 2012 supplemental statement of the case.  

The issue of entitlement to a compensable rating for pseudofolliculitis barbae, and the issue of service connection for hyperpigmentation of the lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Heart problems and hypertension first developed many years after discharge from service and are not related to service.  

2.  The Veteran has hyperpigmentation of the face and neck due to his PFB.

3.  A right knee disability was noted at entry into service.

4.  The Veteran's pre-existing right knee disability was not permanently aggravated during his military service and the Veteran did not develop arthritis of the right knee until many years after service.

5.  The Veteran's current back disability, degenerative joint disease of the lumbar spine, first developed many years after discharge from service and is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for hyperpigmentation of the face and neck have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (b), 3.306(a), 3.307, 3.309 (2014).  

5.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In January 2006, October 2009, July 2012, and September 2012, the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The October 2009, July 2012, and September 2012 letters also informed the Veteran of how ratings and effective dates are assigned.  The October 2009 and September 2012 letters informed the Veteran of the evidence and/or information necessary to substantiate a claim on a secondary basis.  The July 2012 letter informed the Veteran of the evidence and/or information necessary to substantiate a claim based on aggravation of a preservice disability.

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs), private medical records, and his VA medical records.  The Veteran has been provided VA medical examinations.  

In September 2010, the Board remanded the Veteran's claims for further development to specifically include obtaining VA medical examinations, obtaining Social Security Administration (SSA) records, and obtaining VA treatment records.  The Board has reviewed the development conducted by the RO and finds that it has satisfied the Board's remand orders.  The Veteran's SSA records and updated VA treatment records were obtained and the Veteran was provided appropriate VA medical examinations.  The Board also notes that pursuant to the September 2010 Board remand the Veteran was provided VCAA letters that informed the Veteran of the evidence and/or information necessary to substantiate his claims on a secondary basis and on the basis of aggravation of a preservice disability.  Thus, there has been substantial compliance with the Board's remand orders. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis and cardiovascular renal disease (such as hypertension), manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2014).  In this case, the Veteran was not diagnosed with arthritis, a heart disorder, or hypertension within one year of separation from service.  As such, entitlement to service connection for any of these disabilities on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

III.  Heart and Hypertension

The Veteran's service treatment records do not include any complaints, treatment, or diagnoses of a heart disorder or of hypertension.  In October 1981 the Veteran complained of chest pain, chills, sore throat, and headaches, and this was attributed to the flu.  The STRs show that the Veteran had normal blood pressure readings of 118/ 70 (September 1980 induction examination report) and 122/78 (October 1981).  The STRs do not include a separation examination report. 

The earliest reference to hypertension is contained in an March 1994 physical examination for treatment of a left inguinal hernia.  At that time the Veteran reported that he had a four year history of high blood pressure.

A November 2000 VA treatment record notes that the Veteran denied chest pain.  

A February 2004 private medical record notes that the Veteran reported that he had had a myocardial infarction in December 2003.  In May 2004 the Veteran reported rare episodes of chest pain.  It was noted that a recent cardiac catheterization revealed no coronary stenosis.

On VA examination in January 2012, the Veteran reported that he had had heart attacks in 2000, 2007, and 2011.  He stated that he could not remember exactly when he was diagnosed as having hypertension.  He reported that he was found to have high blood pressure when he was having a hernia operation in 1981.  The VA examiner noted that the STRs did not document evidence of heart disorder, hypertension, cardiovascular renal disease, or arteriosclerosis.  She noted that the Veteran sought medical care for chest pain and other symptoms and the complaints were assessed as the flu.  Thereafter the Veteran's medical records show that he did not seek additional treatment for the complaint of chest pain in service.  She opined that the Veteran's current complaints of chest pain are not associated with the one time complaint of chest pain while in service.  She noted that the chest pain in service was deemed not of cardiac origin.  She further opined that it was less likely than not that the Veteran developed any arteriosclerosis, or cardiovascular-renal disease, including hypertension, within one year of discharge from service.  

The Board notes that there is no medical evidence linking the Veteran's hypertension or claimed heart problems to any incident of service.  

The Board has considered whether service connection would be warranted pursuant to the provisions of 38 C.F.R. § 3.303(b) (2012), based on chronicity and continuity.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board recognizes that  cardiovascular renal diseases, including hypertension, are listed as a chronic disease under 38 C.F.R. § 3.309(a) and that the Veteran has claimed that he has had hypertension and chest pain ever since service.  As discussed above, however, the Veteran's blood pressure readings during service were below the level that would warrant a diagnosis of hypertension, and the medical evidence of record does not show hypertension until 1994, or complaints of chest pain until 2004.  As neither hypertension nor a heart disorder were shown until many years after discharge from service, service connection is not warranted under based on chronicity and continuity.  To the extent that the Veteran's contends continuity of symptomatology, the Board finds the contentions significantly outweighed by the blood pressure readings during service and the Veteran's report in March 1994 of only having a four year history of high blood pressure.  With regards to a claimed heart disorder the Board finds the contentions significantly outweighed by the lack of any diagnosis of a heart disorder for more than 20 years after discharge from service and by the Veteran's denial of chest pain on a November 2000 VA treatment record.  As such, service connection based on chronicity and continuity is not warranted for hypertension or a heart disorder.

In conclusion, the January 2012 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the opinion.  The Board finds this the most probative evidence of record.  There is no medical evidence of record suggesting a link between the Veteran's hypertension or his claimed heart disorder and service and the Veteran's contentions in that regard are not competent evidence. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the heart and hypertension claims, and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Hyperpigmentation of the Face and Neck

The Veteran's STRs show treatment for PFB in June 1981.  It was noted that the PFB was below the chin and the base of the cheeks and that these areas had hyperpigmentation.  

VA treatment records in August 2013 note that the Veteran had mottled hyperpigmentation in the beard area consistent with postinflammatory pigmentation and the examiner suspected chronic folliculitis.  A September 2013 VA treatment record noted that the Veteran had mild PFB and that he had follicular hyperpigmentation of the beard area and neck.  

The Board notes that the Veteran has been granted service connection for PFB.  Furthermore, the STRs indicate that the Veteran had hyperpigmentation of the face and neck during service due to PFB.  Given that the post service VA medical records show that the Veteran continues to have hyperpigmentation of the face and neck due to PFB, the Board finds that the Veteran's current hyperpigmentation of the face and neck is secondary to the Veteran's service-connected PFB.  Accordingly service connection for hyperpigmentation of the face and neck is warranted.  See 38 C.F.R. § 3.310.

V.  Right Knee

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  This is known as the presumption of soundness.

In September 1980, in conjunction with his enlistment physical, the Veteran completed a medical history survey on which he reported having had a right knee meniscectomy at age 20.  The medical officer noted under summary of defects and diagnoses that the Veteran had had a right knee meniscectomy.  

As such, the Board concludes that a preexisting knee condition was noted on induction and the presumption of soundness does not apply. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

If a preexisting disorder is noted upon entry into service, an appellant cannot bring a claim for disability compensation for that disorder, but may bring a claim for disability compensation for aggravation of that disorder.  In the latter case, 38 U.S.C. § 1153 applies and the burden falls on the appellant to establish aggravation.  See Wagner v Principi, 370 F.3d 1089, 1096.  Section 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

Here, the Veteran has submitted no evidence, beyond his own statements, to suggest that his preexisting right knee condition was permanently aggravated by his military service.  He maintains that he injured his right knee while playing basketball in service.  

An August 1981 STR notes that the Veteran complained of right lower leg pain for two days.   The Veteran was playing basketball and someone hit the top of his leg.  Range of motion was normal, without pain.  There was no swelling.  There was some discoloration, bruised like, on the top of the leg.  The assessment was bruise of the leg/shin.  This STR made no reference to any injury of the knee and none of the STRs indicate that the Veteran ever had any right knee complaints.  

There are no records of right knee treatment for many years after service.  A March 2002 treatment record from Dr. G. W. notes that the Veteran had bilateral knee pain.  An August 2003 letter from Dr. R. S. states that the Veteran complained of giving way and pain in his right knee.  X-rays revealed degenerative arthritis of the right knee.  

Although the Veteran believes that his right knee was permanently aggravated by his military service there is nothing to support his contention.  As a lay person, the Veteran is competent to report what comes to him through his senses, and he may therefore describe pain in his right knee since service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion such as establishing that his knee was permanently aggravated by any in-service injury.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   

In this case, there is no record of any in-service injury to the right knee.  Here, even if the basketball injury to the right lower extremity in August 1981 affected the right knee, there is no record of any treatment for it, and no right knee complaint for many years after discharge from service.     

The most probative evidence of record comes from a January 2012 VA examination of the Veteran's right knee.  The VA examiner concluded that the Veteran's preexisting right knee injury was not aggravated by service.  That is, the examiner found nothing to suggest that the Veteran's current right knee disability was anything more than the natural progression of his preexisting knee disability.  In a July 2012 addendum opinion, the VA examiner opined that the Veteran did not develop arthritis of the right knee within a year of discharge from service.  

Although the Veteran's representative has asserted that the Veteran's right knee disability is aggravated by his back disorder, as explained below, service connection has been denied for a back disorder and thus secondary service connection based on aggravation of the right knee by a back disorder is not for consideration.  

In this case the preponderance of the evidence is against the Veteran's claim and service connection for a right knee disorder is not warranted.  

VI  Back Disorder

At a January 2012 VA medical examination the Veteran indicated that he developed low back pain during service and that he had been treated for low back pain ever since.  The diagnosis was severe DJD of the lumbar spine.  The VA examiner opined that it was less likely than not that the Veteran's lumbar spine condition was related to service.  He noted that the Veteran had a hit and run injury in 1998 and other multiple musculoskeletal injuries thereafter.  In a July 2012 addendum (located in virtual VA), the VA examiner opined that the Veteran did not have arthritis of the thoracolumbar spine within a year of discharge from service.  He noted that the Veteran's current back problems were probably the result of an accident that occurred in 1998.  

The Board notes that the STRs show no low back injury or complaints.  The first indication of any low back problems are shown on February 1998 emergency room records which note that the Veteran treated for back pain after being struck by a car.  X-rays of the Veteran's lumbosacral spine at that time were normal and the diagnoses included back injury and back sprain.  

The Veteran is not entitled to presumptive service connection for arthritis of the lumbar spine based on the chronic disease presumption of 38 C.F.R. § 3.307.  Arthritis was not shown within a year of discharge from service.  Furthermore x-rays in February 1998 showed that even many years after discharge from service the Veteran did not have arthritis of the lumbosacral spine.  Finally, in July 2012, the VA examiner opined that the Veteran did not have DJD of the lumbar spine within a year of discharge from service. 

The Board finds that the most probative evidence of record is the January 2012 VA medical opinion.  The VA examiner examined the Veteran, reviewed the Veteran's medical history, and then came to the conclusion that the Veteran's current DJD of the lumbar spine is unrelated to service.  There are no medical opinions to contrary.  Furthermore, the Veteran's medical history clearly supports the January 2012 negative VA medical opinion. This is shown by STRs showing no low back injury or complaints, and the post service medical records showing no back injury or complaints until a February 1998 injury.   

Although the Veteran's representative has asserted that the Veteran's low back disorder is aggravated by his right knee disability, as explained above, service connection has been denied for a right knee disability and thus secondary service connection based on aggravation of the back disorder by a right knee disability is not for consideration.  

In this case the preponderance of the evidence is against the Veteran's claim and service connection for a back disorder, manifested by back pain and arthritis, is not warranted.  



ORDER

Entitlement to service connection for a heart disorder manifested by chest pain and/or clogged arteries is denied. 

Entitlement to service connection for hypertension is denied. 
      
Entitlement to service connection for hyperpigmentation of the skin of the neck and face is granted.

Entitlement to service connection for a right knee disorder is denied. 

Entitlement to service connection for back pain is denied. 


REMAND

In January 2014 the RO issued a rating decision denying the Veteran's claim for an increased rating for pseudofolliculitis barbae.  In May 2014 the Veteran submitted a timely notice of disagreement regarding the denial of his claim for an increased rating for pseudofolliculitis barbae.  The Veteran has not been issued a statement of the case (SOC) on this matter.  The current lack of a statement of the case regarding this claim is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

A February 2008 VA treatment record (located in the Veteran's virtual VA file) indicated that the Veteran had hyperpigmentation of the anterior legs.  On VA examination in January 2012, the examiner noted that the Veteran had a hyperpigmented patch on his left lower extremity.  The Veteran told the January 2012 VA examiner that it started overseas while in service, but he was unsure how it started.  The Board notes that hyperpigmentation of the skin is a type of disability that is readily describable by a lay person.  Additionally the Board notes that this decision has granted service connection for hyperpigmentation of the face and neck.  Given that the Veteran is competent to describe the location and onset of the hyperpigmentation of the lower extremities and given that the Veteran has been granted service connection for hyperpigmentation of the face and neck, the Board finds that the Veteran should be provided a VA examination that includes medical opinions regarding whether any current hyperpigmentation of the lower extremities had its onset during service or is caused or aggravated by the hyperpigmentation of the Veteran's face and neck.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case that addresses the issue of entitlement to an increased rating for pseudofolliculitis barbae.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  This claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

2.  Provide the Veteran a VA dermatological examination.  The claims file must be made available to, and reviewed by, the examiner.  A discussion of the complete rationale for all opinions rendered should be included in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the currently diagnosed hyperpigmentation of the lower extremities had its onset during service, or is related to any aspect of the Veteran's service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed hyperpigmentation of the lower extremities is caused, or aggravated by, the Veteran's service-connected hyperpigmentation of the face and neck.  In determining whether or not there is aggravation, the relevant matter to discuss is whether there has been any increase in severity of the Veteran's hyperpigmentation of the lower extremities that is proximately due to or the result of the service-connected hyperpigmentation of the face and neck, and not due to the natural progress of lower extremity hyperpigmentation.

3.  Readjudicate all claims in appellate status.  If any benefit sought is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


